DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 07 June 2021.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1, 3-16, 18-22 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a device that includes first bonding pads of a first die bonded to second bonding pads of a second die, wherein at least one of the first die or the second die includes a metal-insulator-metal (MIM) capacitor, and wherein the MIM capacitor is embedded within a passivation film and includes more than two metal layers that are stacked over one another;
Claims 10-15, 21-22 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a device that includes a first die and a second die bonded together through a plurality of bonding pads, and a capacitor embedded in at least one of the first die or the second die, wherein the capacitor includes more than two metal layers, wherein a first subset of the more than two metal layers is electrically and physically connected to a first conductive component that is located to a first side of the capacitor laterally, wherein a second subset of the more than two metal layers is electrically and physically connected to a second conductive component different from the first conductive component, and wherein the second conductive component is located to a second side of the capacitor that is laterally opposite the first side; and
Claims 16, 18-20 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, bonding one or more first bonding pads to one or more second bonding pads, wherein at least one of a first die or a second die includes a metal-insulator-metal (MIM) capacitor embedded therein, and wherein the MIM capacitor includes a first conductive layer, a first dielectric material formed over the first conductive layer, a second conductive layer formed over the first dielectric material, a second dielectric material formed over the second conductive layer, and a third conductive layer formed over the second dielectric material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws